      Case 2:09-cr-00496-ER Document 1975 Filed 03/28/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA            : CRIMINAL ACTION
                                    : NO. 09-00496-08
    v.                              :
                                    :
DAMION CANALICHIO                   :



                               O R D E R



          AND NOW, this 28th day of March, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

as follows:

          1.     Defendant’s Motion under 28 U.S.C. § 2255 to

                 Vacate, Set Aside, or Correct Sentence (ECF No.

                 1806) is DENIED.

          2.     A certificate of appealability SHALL NOT ISSUE.

          3.     The Clerk of Court shall mark this case CLOSED.



          AND IT IS SO ORDERED.


                            /s/ Eduardo C. Robreno_
                            EDUARDO C. ROBRENO, J.
